DETAILED ACTION
Claims 1-20 filed June 10th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US2015/0201306) in view of Bang et al. (US2016/0034253)

 	Consider claim 1, where Kazemi teaches a mobile device for a user, the mobile device comprising: a hardware layer having a processor, a memory, and a transceiver, the processor, the (See Kazemi figure 6 and paragraphs 47-51 where Kazemi discusses a mobile device with a processor 604, a memory 650, an audio subsystem 626 coupled by communication buses, wherein the microphone receives voice data from the user)  a touch layer located in communication with the hardware layer, the touch layer having a capacitive touch surface that receives contact data; (See Kazemi paragraph 52 where a touch surface 646 can use a capacitive technology to detect points of contact with the touch surface)  a radio layer located in communication with the hardware layer, the radio layer having an antenna array, the radio layer including a plurality of antennas that receive radio data, the radio data being used to identify points of origin of incoming radio signals; (See Kazemi paragraph 17, 50 where the mobile device contains a communication subsystem 624 that communicates over wireless protocols that send identifiers UUIDs to identify the source of the transmissions)  and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, (See Kazemi paragraph 57 where Kazemi where the memory 650 contains software instructions) cause the processor to: process the radio data and the contact data to at least one of increase proximity awareness (See Kazemi paragraph 16 and figure 1 where the location of the mobile device relative to signal sources 104, 106, 108, and 110 determine the location-based services available to the mobile device.) and execute a command originating from the user, and process the laryngeal data to execute a vocalization command originating from the user. (See Kazemi figure 6 and paragraphs 51 where Kazemi discusses a mobile device with a an audio subsystem 626 coupled by communication buses, wherein the microphone receives voice commands from the user)  
	Kazemi teaches proximity awareness and executing a command originating from the user, however Kazemi does not explicitly teach internet of things awareness and execute a gesture command originating from the user. However, in the same field of endeavor Bang teaches internet of things (See Bang paragraph 550-554, 611, 134, 144 where Bang discusses the user operating the mobile device in an internet of things environment where an input gesture will perform a predetermined function, wherein the input gesture may be a touch gesture performed on the screen or an air gesture where the user hovers over the mobile device,). Therefore, it would have been obvious for one of ordinary skill in the art to modify Kazemi’s touch inputs to include gesture recognition as taught by Bang. One of ordinary skill in the art would have been motivated to modify Kazemi with Bang for the advantage of/ benefit of incorporating well known touch inputs to perform their well understood functions as outlined in Bang paragraphs 135-143. 
	Kazemi teaches a mobile device, however Kazemi does not explicitly teach a wearable device, however in the same field of endeavor Bang teaches a wearable device. (See Bang paragraphs 89-91) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazemi by changing the form factor of the mobile device to be wearable as taught by Bang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a better user experience through various known form factors. 

 	Consider claim 5, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the internet-of-things awareness further comprises wireless device-to-device awareness. (See Kazemi paragraph 17, 50 where the mobile device contains a communication subsystem 624 that communicates over wireless protocols that send identifiers UUIDs to identify the source of the transmissions, thus being aware of the beacons nearby)  
 
 	Consider claim 6, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the internet-of-things awareness further comprises retail activity. (See Kazemi paragraph 18, where the beacons can present information about tools sold at the store in that location)  
 
 	Consider claim 7, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the internet-of-things awareness further comprises a telephony application. (See Kazemi paragraph 60 where a call may be placed)
 
 	Consider claim 8, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the internet-of-things awareness further comprises interactive navigation. (See Kazemi paragraph 20 where a user interface that presents information about the items near the beacon can be displayed)
 
 	Consider claim 9, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the gesture command further comprises hand and arm movements of the user. (See Bang paragraph 550-554, 611, 134, 144 where Bang discusses the user operating the mobile device in an internet of things environment where an input gesture will perform a predetermined function, wherein the input gesture may be an air gesture where the user hovers over the mobile device,).
 
 	Consider claim 10, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the vocalization command further comprises transmission of an audible vocalization. (See Kazemi paragraph 51 where voice functions comprise telephony functions, thus transmission of the user’s vocalizations over a phone call)
 
 	Consider claim 12, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, wherein the vocalization command further comprises execution of an audible command. (See Kazemi paragraph 51, 57 where voice commands are received and the appropriate operation is executed in memory)

 	Consider claim 18, where Kazemi in view of Bang teaches a wearable device for a user, the wearable device comprising: a hardware layer having a processor, a memory, and a transceiver, the processor, the memory, and the transceiver being interconnected by a busing architecture, the transceiver receiving laryngeal data relative to the user; (See Kazemi figure 6 and paragraphs 47-51 where Kazemi discusses a mobile device with a processor 604, a memory 650, an audio subsystem 626 coupled by communication buses, wherein the microphone receives voice data from the user)   a touch layer located in communication with the hardware layer, the touch layer having a capacitive touch surface that receives contact data; (See Kazemi paragraph 52 where a touch surface 646 can use a capacitive technology to detect points of contact with the touch surface)    a radio layer located in communication with the hardware layer, the radio layer having an antenna array, the radio layer including a plurality of antennas that receive radio data, the radio data including an identification of the points of origin of incoming radio signals; (See Kazemi paragraph 17, 50 where the mobile device contains a communication subsystem 624 that uses antennas to wirelessly communicate over wireless protocols that send identifiers UUIDs to identify the source of the transmissions)  and the memory accessible to the processor, the memory including processor-executable instructions that, (See Kazemi paragraph 57 where Kazemi where the memory 650 contains software instructions)  when executed, (See Kazemi figure 6 and paragraphs 51 where Kazemi discusses a mobile device with a an audio subsystem 626 coupled by communication buses, wherein the microphone receives voice commands from the user)  
	Kazemi teaches a mobile device, however Kazemi does not explicitly teach a wearable device, however in the same field of endeavor Bang teaches a wearable device. (See Bang paragraphs 89-91) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazemi by changing the form factor of the mobile device to be wearable as taught by Bang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a better user experience through various known form factors. 

Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Bang as applied to claim 1 above, in further view of Sarkar et al. (US2013/0267171)

 	Consider claim 2, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, however they do not explicitly teach further comprising a form factor of a badge, the badge being releasably securable to clothing of the user. However in the same field of endeavor Sarkar teaches further comprising a form factor of a badge, the badge being releasably securable to clothing of the user. (See Sarkar paragraphs 124-125 where the smart badge is located on a lanyard and later inserted into a neoprene arm band used for exercise, thus the smart badge is releasably secured to the lanyard and arm band.) Therefore, it would have been obvious to one of ordinary skill in the art to similarly secure the mobile device of Kazemi into a lanyard or arm band as taught by Sarkar. One of ordinary skill 
 
 	Consider claim 19, where Kazemi in view of Bang teaches the wearable device as recited in claim 18, however they do not explicitly teach further comprising a form factor of a badge, the badge being releasably securable to clothing of the user. However in the same field of endeavor Sarkar teaches further comprising a form factor of a badge, the badge being releasably securable to clothing of the user. (See Sarkar paragraphs 124-125 where the smart badge is located on a lanyard and later inserted into a neoprene arm band used for exercise, thus the smart badge is releasably secured to the lanyard and arm band.) Therefore, it would have been obvious to one of ordinary skill in the art to similarly secure the mobile device of Kazemi into a lanyard or arm band as taught by Sarkar. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user convenience.

Claim 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Bang as applied to claim 1 above, in further view of MacDonald et al. (US2011/0073294)

 	Consider claim 3, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, however they do not explicitly teach further comprising an electrical layer in communication with the hardware layer, the electrical layer comprising a power source and a heatsink. However, in an analogous field of endeavor of mobile device construction MacDonald teaches an electrical layer in communication with the hardware layer, the electrical layer comprising a power source and a heatsink. (See MacDonald paragraph 12 where the internal components of a mobile device contains a heatsink and a power supply such as a battery) Therefore, it would have been obvious for one of ordinary skill in the art that 

 	Consider claim 20, where Kazemi in view of Bang teaches the wearable device as recited in claim 18, however they do not explicitly teach further comprising an electrical layer in communication with the hardware layer, the electrical layer comprising a power source and a heatsink. However, in an analogous field of endeavor of mobile device construction MacDonald teaches an electrical layer in communication with the hardware layer, the electrical layer comprising a power source and a heatsink. (See MacDonald paragraph 12 where the internal components of a mobile device contains a heatsink and a power supply such as a battery) Therefore, it would have been obvious for one of ordinary skill in the art that the mobile device of Kazemi contains a power source and heatsink as taught by MacDonald to power and cool the mobile device. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known components to provide known functions.

 Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Bang as applied to claim 1 above, in further view of Abramson et al. (US2017/0279957)
 
 	Consider claim 4, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, however they do not explicitly teach wherein the internet-of-things awareness further comprises authentication relative to credentials. However in the same field of endeavor Abramson teaches wherein the internet-of-things awareness further comprises authentication relative to credentials. (See Abramson paragraphs 923-929 and figure 22 where the mobile device is authenticated.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kazemi by incorporating known authentication processes as taught by Abramson. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of securing sensitive information for greater user privacy. 

 	Consider claim 14, where Kazemi in view of Bang teaches the wearable device as recited in claim 1, however they do not explicitly teach wherein the memory accessible to the processor cause the processor to process the laryngeal data relative to a psycho-emotional state originating from the user. However, in the same field of endeavor of context aware commands Abramson teaches wherein the memory accessible to the processor cause the processor to process the laryngeal data relative to a (See Abramson paragraph 465 where voice emotion detection is used.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kazemi’s voice recognition with Abramson’s voice emotion detection. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a better context awareness to better serve the user’s request. 

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 13 recite the limitation “wherein the vocalization command further comprises transmission/execution of a sub-audible vocalization.” As stated in independent claim 1, the vocalization command comes from processing the laryngeal data to execute a vocalization command originating from the user. In order to process laryngeal data to transmit/ execute sub-audible vocalizations requires specialized hardware found in Morita et al. (US2007/0106501). The Examiner finds it non-obvious to incorporate the specialized medical hardware into the mobile device of Kazemi. 
Claims 15-17 are allowed.
Claim 15 is allowed for explicitly reciting “the transceiver receiving laryngeal data relative to the user from a larynx member … the larynx member including an ultrasonic piezoelectric member to measure laryngeal data.” Similar to the reasoning for claims 11 and 13, the Examiner finds it non-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624